CHIEF JUSTICE WILLIAMS
delivered the opinion of the court:
Appellant having, as a coparcener, inherited lands previous to the year 1837, her husband sold her interest therein, and attempted to. convey the same by his deed without her joining. The vendee and those claiming under him have had possession ever since, until the bringing this suit December 3, 1863.
Appellant did not become discovert until some time in the year 1854. The only question is, as to whether she is barred by limitations. Piad she attempted to convey her interest whilst married, and then sought to take a technical advantage of it after her husband died, she must have done so within three years, else she would have been barred; but as her husband had vendible estate for their joint lives, as the law then stood his deed conveyed it, and she could bring no suit to assert her title until this particular estate terminated by the death of her husband; and as the vendee of her husband and those claiming under him are bound by the recitals of his deed of October 25, 1837, there was not then, and could not now be set up, any adverse holding previous thereto ; but if this was not so, no such holding is established; consequently, no statute of limitations commenced running against her until her husband’s death; and even then, it was the general limitation act of fifteen, and not three years. As she could not sue until her husband’s death, because his vendible estate for their joint lives had not terminated, and as she made no attempt to convey, her right of recovery could not be barred until fifteen years after her husband’s death; therefore, the judgment is erroneous, and is hereby reversed, with directions for further proceedings as herein indicated.